98 S.E.2d 508 (1957)
246 N.C. 363
Henry B. SHEARIN
v.
Dr. John T. LLOYD.
No. 384.
Supreme Court of North Carolina.
June 7, 1957.
*510 Hill Yarborough, Louisburg, and Thomas F. East, Franklinton, for plaintiff, appellant.
Smith, Leach, Anderson & Dorsett, Raleigh and Charles P. Green, Louisburg, for defendant, appellee.
*511 BOBBITT, Justice.
Where, upon waiver of jury trial in accordance with G.S. § 1-184, the court makes no specific findings of fact but enters judgment of involuntary nonsuit, the only question presented is whether the evidence, taken in the light most favorable to plaintiff, would support findings of fact upon which plaintiff could recover. City of Goldsboro v. Atlantic Coast Line R. Co., 246 N.C. 101, 97 S.E.2d 486; Harrison v. Brown, 222 N.C. 610, 24 S.E.2d 470; Home Real Estate Loan & Insurance Co. v. Town of Carolina Beach, 216 N.C. 778, 7 S.E.2d 13.
The legal obligations of a physician or surgeon who undertakes to treat a patient are well established. Nash v. Royster, 189 N.C. 408, 414, 127 S.E. 356; Hunt v. Bradshaw, 242 N.C. 517, 88 S.E.2d 762; Hazelwood v. Adams, 245 N.C. 398, 95 S.E.2d 917; and cases cited.
The evidence was sufficient to support these findings of fact: (1) that defendant, in performing the operation of July 20, 1951, introduced the lap-pack into plaintiff's body; (2) that he closed the incision without first removing the lap-pack; (3) that this was a breach of defendant's legal duty to exercise reasonable care and diligence in the application of his knowledge and skill to plaintiff's case; and (4) that injury to plaintiff proximately resulted therefrom.
It has been established by this Court, and generally, that the leaving of such a foreign substance in the patient's body at the conclusion of an operation "is so inconsistent with due care as to raise an inference of negligence." Mitchell v. Saunders, 219 N.C. 178, 13 S.E.2d 242, 246; Pendergraft v. Royster, 203 N.C. 384, 166 S.E. 285; Buckner v. Wheeldon, 225 N.C. 62, 33 S.E.2d 480; Annotations: 162 A.L.R. 1299, 13 A.L.R. 2d 84.
The crucial question is this: Was the evidence sufficient to support a finding of fact that this action was commenced within three years from the time plaintiff's cause of action accrued?
The period prescribed for the commencement of an action for malpractice based on negligence is three years from the time the cause of action accrues. G.S. §§ 1-15, 1-46, 1-52, subd. 5; Lewis v. Shaver, 236 N.C. 510, 73 S.E.2d 320. The burden was on plaintiff to show that he instituted his action within this prescribed period. Lewis v. Shaver, supra; Hooper v. Carr Lumber Co., 215 N.C. 308, 1 S.E.2d 818.
"In general a cause or right of action accrues, so as to start the running of the statute of limitations, as soon as the right to institute and maintain a suit arises, * * *." 54 C.J.S. Limitations of Actions § 109; 34 Am.Jur., Limitation of Actions sec. 113; Aydlett v. Major & Loomis Co., 211 N.C. 548, 551, 191 S.E. 31; Peal v. Martin, 207 N.C. 106, 176 S.E. 282. Where the aggrieved party is under disability at the time the cause of action accrues, the action must be commenced "within three years next after the removal of the disability, and at no time thereafter." G.S. §§ 1-17, 1-20; White v. Scott, 178 N.C. 637, 101 S.E. 369. The "disabilities" are defined in G.S. § 1-17.
"It is a firmly established rule that with certain exceptions, such as in the cases of covenants and indemnity contracts, the occurrence of an act or omission, whether it is a breach of contract or of duty, whereby one sustains a direct injury, however slight, starts the statute of limitations running against the right to maintain an action. It is sufficient if nominal damages are recoverable for the breach or for the wrong, and it is unimportant that the actual or substantial damage is not discovered or does not occur until later. However, it is well settled that where an act is not necessarily injurious or is not an invasion of the rights of another, and the act itself affords no cause of action, the statute of limitations begins to run *512 against an action for consequential injuries resulting therefrom only from the time actual damage ensues." 34 Am.Jur., Limitation of Actions sec. 115.
Our decisions support this general statement. Thus, where the defendant dug ditches on its land, the cause of action accrued when surface water was actually diverted by these ditches from its natural course so as to flood and damage plaintiff's crop and land. Until then there had been no invasion of plaintiff's rights. Hocutt v. Wilmington & W. R. Co., 124 N.C. 214, 32 S.E. 681. But as stated by Walker, J., in Mast v. Sapp, 140 N.C. 533, 53 S.E. 350, 352, 5 L.R.A.,N.S., 379: "When the right of the party is once violated, even in ever so small a degree, the injury, in the technical acceptation of that term, at once springs into existence and the cause of action is complete." See Sloan v. Hart, 150 N.C. 269, 63 S.E. 1037, 21 L.R.A., N.S., 239. In such case, as stated by Walker, J.: "When a cause of action once accrues, there is a right, as of the time of the accrual, to all the direct and consequential damages which will ever ensue that is, all damages not resulting from a continuing fault which may be the foundation of a new action or of successive actions and the law will in such a case take into consideration, not only damage already suffered, but that which will naturally and probably be produced by the wrongful act, * * *." Mast v. Sapp, supra; see Webb v. Virginia-Carolina Chemical Co., 170 N.C. 662, 664, 87 S.E. 633, L.R.A.1916E, 971.
"It is well settled that in an action for damages, resulting from negligent breach of duty, the statute of limitations begins to run from the breach, from the wrongful act or omission complained of, without regard to the time when the harmful consequences were discovered. [Citations omitted.]" Devin, J. (later C. J.), in Powers v. Planters Nat. Bank & Trust Co., 219 N.C. 254, 256, 13 S.E.2d 431, 432. in the Powers case, the alleged negligence was the failure of the defendant to inform the plaintiff that the property leased and conveyed to the plaintiff had been used by one infected with the germs of pulmonary tuberculosis, plaintiff alleging that in consequence of such negligent failure he contracted tuberculosis and suffered substantial injury to his health.
This rule, well settled in this jurisdiction, has been expressly applied to malpractice cases based on the alleged negligence of the defendant. Lewis v. Shaver, supra; Connor v. Schenck, 240 N.C. 794, 84 S.E.2d 175.
It is inescapable that plaintiff's cause of action accrued on July 20, 1951, when defendant closed the incision without first removing the lap-pack from plaintiff's body. Defendant's failure thereafter to detect or discover his own negligence in this respect did not affect the basis of his liability therefor. Earlier discovery and removal of the lap-pack would bear upon the extent of the injury proximately caused by defendant's negligent conduct.
It is noted that, apart from allowing the lap-pack to remain in plaintiff's body, there is no allegation or evidence as to any negligence of defendant in the performance of the operation on July 20, 1951. It is noted further that there was no evidence sufficient to warrant a finding in support of plaintiff's allegations that, in relation to plaintiff's condition as of November, 1952, defendant failed to exercise due care either in the performance of the operation of November 19, 1952, or in his subsequent treatment of plaintiff.
Moreover, plaintiff did not base his cause of action upon allegations that defendant negligently failed to discover the fact or results of his original negligence prior to November 17, 1952, but alleged that defendant "fraudulently concealed from the plaintiff * * * his act and deed in leaving within the body of the plaintiff" the said lap-pack. Suffice to say, *513 plaintiff's evidence was not sufficient to warrant a finding in support of his allegations as to defendant's alleged fraudulent concealment of material facts. Hence, we need not consider the circumstances under which a defendant's fraudulent concealment of material facts would toll the running of the statute of limitations. For cases pertinent to this subject, see 74 A.L. R. 1320 et seq., 144 A.L.R. 215 et seq.
In malpractice actions, it is generally held that the cause of action accrues from the date of the wrongful act or omission. 74 A.L.R. 1318; 144 A.L.R. 210.
In Cappuci v. Barone, 266 Mass. 578, 165 N.E. 653, 654, where the defendant, in performing the operation, left a piece of gauze and a gauze sponge in the wound, the court said: "Upon this branch of the defense the single question is, When did the cause of action accrue? The defendant as a surgeon, on May 11, 1924, impliedly undertook to use care in the operation which he was about to perform. Any act of misconduct or negligence on his part in the service undertaken was a breach of his contract, which gave rise to a right of action in contract or tort, and the statutory period began to run at that time, and not when the actual damage results or is ascertained, as the plaintiff contends. The damage sustained by the wrong done is not the cause of action; and the statute is a bar to the original cause of action although the damages may be nominal, and to all the consequential damages resulting from it though such damages may be substantial and not foreseen."
In Missouri, by statute, a different rule applies. It is expressly provided, in relation to the statute of limitations, that "the cause of action shall not be deemed to accrue when the wrong is done or the technical breach of contract or duty occurs, but when the damage resulting therefrom is sustained and is capable of ascertainment, * * * Rev.St.Mo.1939, § 1012, V.A.M.S. § 516.100.
Unless superseded by statute, the rule stated in Cappuci v. Barone, supra, is generally recognized. However, in some jurisdictions, its application to specific factual situations has been modified. These modifications are indicated by the decisions cited below.
In Hotelling v. Walther, 169 Or. 559, 130 P.2d 944, 144 A.L.R. 205, where the alleged negligence related to a continuing course of treatment, it was held that the cause of action did not accrue until the treatment terminated; but the same court in Wilder v. Haworth, 187 Or. 688, 213 P.2d 797, held that this rule had no application when the action was based on a specific negligent act or omission occurring at an identifiable time and place. 74 A.L.R. 1322; 144 A.L.R. 227.
The Supreme Court of California, overruling its prior decision in Gum v. Allen, 119 Cal. App. 293, 6 P.2d 311, adopted in Huysman v. Kirsch, 6 Cal. 2d 302, 57 P.2d 908, the rule that the statute of limitations does not commence to run during the continuance of the relationship of physician and patient unless and until the patient discovers or by the exercise of due care should have discovered the facts upon which his cause of action is based. As pointed out in Wilder v. Haworth, supra, the California Court applied, by analogy, the rule of the California statute of limitations in industrial accident cases.
In Lindquist v. Mullen, 45 Wash.2d 675, 277 P.2d 724, the majority view, in accord with Cappuci v. Barone, supra, is set forth in the opinion, while the California rule is discussed with approval in the dissenting opinion.
Our decisions impel the conclusion that plaintiff's cause of action accrued July 20, 1951, immediately upon the closing of the incision. To hold otherwise would be to say that plaintiff did not then have a cause of action against defendant. This Court has rejected the view that the cause of action accrues when the injurious consequences *514 are or should have been discovered. Lewis v. Shaver, supra; Connor v. Schenck, supra; Powers v. Planters Nat. Bank & Trust Co., supra, and cases cited. The statute of limitations begins to run from the time the cause of action accrues. The only exception, as pointed out in Lewis v. Shaver, supra, relates to actions grounded on allegations of fraud and mistake. G.S. § 1-52, subd. 9.
Statutes of limitations are inflexible and unyielding. They operate inexorably without reference to the merits of plaintiff's cause of action. They are statutes of repose, intended to require that litigation be initiated within the prescribed time or not at all.
It is not for us to justify the limitation period prescribed for actions such as this. See Albert v. Sherman, 167 Tenn. 133, 67 S.W.2d 140. Suffice to say, this is a matter within the province of the General Assembly. Even so, it is noted that the California statute prescribes a one-year period; and no statute has come to our attention prescribing a longer period than three years.
These facts are noteworthy. Whether plaintiff may be considered as under defendant's professional care and treatment up to and including the twelve-months checkup, the twelve-months checkup, occurring more than three years before the institution of this action, appears to have marked the termination of their relationship; and, if their relationship terminated then, it would appear that, both under the rule of Hotelling v. Walther, supra, relating to a continuing course of treatment, and under the California rule, plaintiff's cause of action then accrued.
It is noted further that on November 17, 1952, plaintiff was fully and frankly advised by defendant of the facts constituting the alleged negligence on which plaintiff based his cause of action. Even so, the cause of action was not commenced until November 14, 1955, nearly three years from November 15, 1952, the date on which plaintiff returned to defendant for further professional treatment.
Decision is based on the ground that plaintiff's cause of action accrued July 20, 1951.
The purpose of a statute of limitations is to afford security against stale demands, not to deprive anyone of his just rights by lapse of time. Butler v. Bell, 181 N.C. 85, 106 S.E. 217. In some instances, it may operate to bar the maintenance of meritorious causes of action. When confronted with such a cause, the urge is strong to write into the statute exceptions that do not appear therein. In such case, we must bear in mind Lord Campbell's caution: "Hard cases must not make bad law." (Quoted by Walker, J., in Mast v. Sapp, supra [140 N.C. 533, 53 S.E. 354].)
The judgment of involuntary nonsuit is sustained on the ground that plaintiff's action was not commenced within three years from the date his cause of action accrued.
Affirmed.